Judgment of conviction modified on the facts and in the exercise of discretion, pursuant to section 453 of the Code of Criminal Procedure by reducing the term of imprisonment to the period already served and as modified affirmed. Memorandum: In our opinion and in the exercise of a proper discretion, on the facts here presented the judgment should be modified as herein provided. All concur. (Appeal from a judgment of Onondaga County Court convicting defendant of the crime of violation of section 1851 of the Penal Law.) Present—Vaughan, J. P., Kimball, Williams, Bastow and Goldman, JJ.